Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7, 13, 16, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb (US 4769829 A; September 6, 1988).
Regarding claim 5, Webb discloses a coded mask for use in compressed sensing measurements of incoming radiation (Claim 1 and 7), the mask comprising: a
 mask pattern comprising a plurality of open mask elements and a plurality of closed mask elements (Figure 1a, Claim 7 – Mask ); 
a substrate or structure for supporting the closed mask elements (Figure 1a, Claim 7); 
wherein the closed mask elements are of at least one material that modulates the intensity of the incoming radiation (Figure 1a, Claim 7); 
the open mask elements allow a higher transmission of the radiation relative to the closed mask elements, the higher transmission being sufficient to allow reconstruction of an image from the compressed sensing measurements(Figure 1a, Claim 7); and 
the closed mask elements are attached to the substrate or structure (Figure 1a, Claim 7).	
Regarding claim 6, Webb discloses the coded mask of claim 5.  Webb further discloses wherein the substrate is a non-masking substrate and the open mask elements comprise portions of the substrate (Figure 1a, Claim 7). 	
Regarding claim 7, Webb discloses the coded mask of claim 5.  Webb further discloses wherein: 
a) the mask has a horizontal field of view of 3600; or 
b) the mask is hemispherical and has a field of view of 2pi; or 
c) the mask is spherical and has a field of view of nearly 4pi; or 
d) the mask further comprises a radiation shield formed of a shield material that modulates the intensity of the incoming radiation, the radiation shield having an opening that limits a field of view of detection of the incoming radiation; or 
e) the mask further comprises a cylindrical radiation shield formed of a shield material that modulates the intensity of the incoming radiation, the radiation shield having an opening that limits a field of view of detection of the incoming radiation (Figure 1a, Claim 7); or 
f) the mask further comprises a radiation shield formed of a shield material that modulates the intensity of the incoming radiation, the radiation shield having an arcuate opening that limits a field of view of detection of the incoming radiation to an are defined by the opening; or 
g) the at least one material modulates incoming gamma-ray radiation; or 
h) the at least one material modulates incoming optical or infrared radiation; or 
i) the at least one material modulates incoming THz electromagnetic radiation; or 
j) the at least one material modulates incoming electrons; or 
k) the at least one material modulates incoming protons; or 
1) the at least one material modulates incoming neutron radiation; or 
m) the at least one material modulates both incoming gamma-ray radiation and neutrons; or 
n) the mask is flat, rectangular, circular, arcuate or cylindrical, or is hemispherical, spherical, ellipsoid, cone, cuboid or hexagonal shaped, or is a part of a sphere, a segment of a sphere or a segment of a sphere between two planes; or 
o) some of the closed mask elements are modulating regions for gamma-rays and some of the closed mask elements are modulating regions for neutrons.
Regarding claim 13, Webb discloses the coded mask of claim 5.  Webb further discloses a radiation detection method, comprising: 
making compressed sensing measurements of radiation from one or more radiation sources with at least one radiation sensor and one or more coded masks as claimed in claim 5, including: 
rotating at least one of the one or more coded masks; and in the case where the method employs more than one coded mask, rotating at least one of the coded masks relative to another of the coded masks (Figure 1a, Claim 7); 
wherein the incoming radiation from the one or more radiation sources passes through the one or more coded masks before detection by the at least one radiation sensor (Figure 1a, Claim 7).
Regarding claim 16, Webb discloses the radiation detection method of claim 13.  Webb further discloses configured for decommissioning, decontamination, environmental monitoring, medical imaging, astronomy or security.
Regarding claim 21, Webb discloses the coded mask of claim 5.  Webb further discloses compressed sensing radiation imager, comprising: one or more coded masks as claimed in claim 5; 
at least one radiation sensor located within or behind the one or more coded masks (Claim 3) ; 
wherein one or more of the coded masks are configured to rotate(Figure 1a, Claim 7); 
in the case where the radiation imager comprises more than one coded mask, at least one of the coded masks is rotatable relative to another of the coded masks (Figure 1a, Claim 7); 
and the imager is configured to make compressed sensing measurements of radiation from one or more radiation sources and to generate radiation image data from the compressed sensing measurements (Figure 1a, Claim 7).
Regarding claim 22, Webb discloses the radiation imager as claimed in claim
21.  Webb further discloses wherein the at least one radiation sensor comprises: 
i) at least one gamma-ray radiation sensor, such that the radiation imager constitutes a gamma-ray radiation imager; 
ii) at least one neutron sensor, such that the radiation imager constitutes a neutron radiation imager; 
iii) at least one gamma-ray radiation sensor and at least one neutron radiation sensor, such that the radiation imager constitutes a gamma-ray radiation and neutron radiation imager; 
iv) at least one dual modality sensor (Column 3 Lines 3-25 – two photomultiplier tubes); or 
v) at least one dual modality sensor that senses both gamma-rays and neutrons.Regarding claim 23, Webb discloses the radiation imager as claimed in claim
21.  Webb further discloses wherein the radiation imager is further configured to: 
i) capture an optical, infrared or other wavelength image and to output image data (Claim 1 and 7); and/or 
ii) overlay the radiation image data and an optical or infrared image corresponding to a common field of view.
Allowable Subject Matter
Claims 1-4, 8-12, 14-15, 17-20, 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious a coded mask for use in compressed sensing measurements of incoming radiation, the mask comprising: 
a mask pattern comprising a plurality of open mask elements and a plurality of closed mask elements; 
wherein the closed mask elements are of at least one material that modulates the intensity of the incoming radiation; and 
the open mask elements allow a higher transmission of the radiation relative to the closed mask elements, the higher transmission being sufficient to allow reconstruction of an image from the compressed sensing measurements; 
wherein the mask is configured to, in use, mask a radiation sensor at a location within or behind the mask; 
the open mask elements are defined by mask apertures oriented towards the location of the sensor; and 
in the case where the mask is a sphere, a part of a sphere, a segment of a sphere or a segment of a sphere between two planes, and the location of the sensor is at the center of the sphere, the apertures are tapered and are defined by one or more surfaces aligned with a direction of the sensor.
Regarding claim 8, none of the prior art of record specifies or makes obvious a coded mask for use in compressed sensing measurements of incoming radiation, the mask comprising: 
a mask pattern comprising a plurality of open mask elements and a plurality of closed mask elements; 
wherein the closed mask elements are of at least one material that modulates the intensity of the incoming radiation; 
the open mask elements allow a higher transmission of the radiation relative to the closed mask elements, the higher transmission being sufficient to allow reconstruction of an image from the compressed sensing measurements; 
and the mask is ellipsoid shaped.
The balance of claims are allowable for at least the abovementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884